DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Namazue et al (US 2017/0115461 A1) in view of Farnell (Polyurethane Resin datasheet, 6/25/12, pages 1-3).
Namazue teaches a rollable optical fiber ribbon (1, Figs. 1-3) comprising:
a plurality of optical fibers (2) coated with a primary coating (7) and a secondary coating (8), wherein each of the plurality of optical fibers (2) is placed parallel to other optical fibers of the plurality of optical fibers (see Figs. 1-3); and
a UV cured coating matrix material (part of 3, UV cured resins are inherently liquid to start), wherein the matrix material is applied partially between adjacent fibers of the plurality of optical fibers to join the plurality of optical fibers (2) intermittently along a length of the rollable optical fiber ribbon (1) (P0027), and
wherein pitch of the rollable optical fiber ribbon is 250 microns (the pitch is L and is 250 microns, P0032).
Namazue does not teach expressly the matrix material is partially cured or that the matrix material has at least one of: secant modulus of 49 mega-Pascal at strain of 2.5%, tensile strength of 15 mega-Pascal.

Namazue are analogous art because they are from the same field of endeavor, products using UV curable resins.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to choose polyurethane resin with the tensile strength taught by Farnell as the matrix material in Namazue since Namazue teaches the matrix material is a UV curable resin (P0029).
The motivation for doing so would have been to use a material with excellent outdoor weathering properties (Farnell, page 1, Description).
Regarding the matrix material being partially cured, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  All of the structural claim limitations have been meet and one of ordinary skill in the art would recognize that saying a up curable resin being partially cured is so vague and encompassing that any level of incomplete cure would be covered under this limitation and that a perfect, fully complete cure could not be possible based on temperature and thickness conditions when taking the limitation in its broadest reasonable interpretation.

Claims 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Namazue and Farnell as applied to claim 1 above, and further in view of DSM (DeSolite Optical Fiber Coatings, 03/07, DSM, DeSolite 3474-3-14 Product Date, pages 1-4).
Namazue and Farnell teach the ribbon previously discussed.
Namazue and Farnell do not teach expressly the matrix material having the claimed properties of the listed claims.
According the applicant’s specification, the glass transition temperature of claim 6 is shown in Fig. 2.  Fig. 3 shows the viscosity of claim 4 and 8.  Fig. 4 shows the cure speed of claim 9.
DSM teaches a curable ultraviolet acrylate with the properties from the graphs of applicant’s drawings (Figs. 2-5, correspond to the graphs of DSM – pages 3-4) which corresponds to the claimed glass transition temperatures, viscosity and cure speed according to applicant.  DSM further teaches the material has a degree of cure of about 0.5 at UV radiation of about 95% secant modulus (page 1, characteristics) and 75 micron film that produces 0.2 micro liters per gram hydrogen in air at temperature of about 80 degree Celsius (page 1, characteristics).
Namazue, Farnell and DSM are analogous art because they are from the same field of endeavor, products using uv cured resins.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Namazue and Farnell to use UV curable acrylate material DeSolite 3471-3-14 with properties taught by DSM.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883